On motion for rehearing, the following supplemental opinion was filed July 10, 1942. Rehearing denied.
Yeager, J.
On further consideration we have concluded that the portion of the opinion which holds under the circumstances that as to the plaintiff and the defendant, Wunderling, the *122comparative negligence rule has no application should be withdrawn, and this is accordingly done.
It is felt that there should be a continued adherence to the rule as laid down in Tucker v. Draper, 62 Neb. 66, 86 N. W. 917. There it was stated: “But in an action by the father for his own benefit to recover, for the pecuniary injury which he has suffered by reason of the death of the child, his own negligence contributing to the death will defeat his recovery.”
In so adhering to this rule our purpose is only to say that the comparative negligence rule has application.
Under the comparative negligence rule the evidence in this case is not sufficient to permit this court to say as a matter of law that plaintiff was guilty of negligence, or of contributory negligence in a degree that would prevent a recovery against the defendant Wunderling.
This conclusion in no wise changes the ultimate conclusion arrived at in the original opinion. Otherwise, the original opinion is adhered to and the several motions for rehearing are overruled.
Rehearing denied.